    Case 4:19-cv-00010-BMM Document 2 Filed 02/14/19 Page 1 of 3




                                                     CV-19-10-GF-BMM




                                         TYLER P. GILMAN



2/14/19
    Case 4:19-cv-00010-BMM Document 2 Filed 02/14/19 Page 2 of 3




                                                    CV-19-10-GF-BMM




                                         TYLER P. GILMAN



2/14/2019
    Case 4:19-cv-00010-BMM Document 2 Filed 02/14/19 Page 3 of 3




                                                    CV-19-10-GF-BMM




                                         TYLER P. GILMAN



2/14/2019
